Case 7:19-cv-00146 Document 1-5 Filed on 04/30/19 in TXSD Page 1 of 23

Electronically Filed
4/3/2019 1:13 PM

Hidalgo County District Clerks
Reviewed By: Armando Cantu

CAUSE NG71917-19-D
JULIA GUTIERREZ MIRANDA, § IN THE DISTRICT COURT OF
§
Plaintiff §
§
VS. § HIDALGO COUNTY, TEXAS
§
ALLSTATE TEXAS LLOYDS AND §
MARIO CAPMANY §
§ JUDICIAL DISTRICT
Defendants. §

PLAINTIF F’°S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
Julia Gutierrez Miranda (“Ms. Miranda”), Plaintiff herein, files this Original Petition
against Defendants Allstate Texas Lloyds (“Allstate”) and Mario Capmany ("Capmany") and, in

support of her causes of action, would respectfully show the Court the following:

I.
THE PARTIES
1, Ms. Miranda is a Texas resident who resides in Hidalgo County, Texas.
2. Allstate is an insurance company doing business in the State of Texas. Counsel for

Allstate has agreed to accept service on its behalf.
3. Mario Capmany is a Texas resident who participated in adjusting Ms. Miranda’s
insurance claim, and he may be served via certified mail at 15247 FM 777, Jasper, Texas 75951.

I.
DISCOVERY

4, This case is intended to be governed by Texas Rule of Civil Procedure 190.2

(Discovery Level 1).

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 2 of 23

Electronically Filed
4/3/2019 1:13 PM
Hidalgo County District Clerks

 

C-1517-19-D Reviewed By: Armando Cantu
IIL.
CLAIM FOR RELIEF
5. The damages sought are within the jurisdictional limits of this court. Plaintiff secks

only monetary relief of $100,000 or less, including damages of any kind, penalties, costs, expenses,
pre-judgment interest, and attorney’s fees,

IV,
JURISDICTION AND VENUE

6. This court has subject matter jurisdiction of this cause of action because it involves
an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity
of citizenship exists in this matter.

7. Venue is proper in Hidalgo County because all or a substantial part of the events or
omissions giving rise to the claim occurred in Hidalgo County. TEX. Crv. PRAC. & REM, CODE
§15.002(a)(1). In particular, the loss at issue occurred in Hidalgo County.

Vv.
FACTUAL BACKGROUND

8. Ms. Miranda is a named insured under a property insurance policy issued by
Allstate.

9, On or about May 31, 2016 a storm hit the Hidalgo, Texas area, damaging Ms.
Miranda’s house and other property. Ms. Miranda subsequently filed a claim on her insurance
policy.

10. Defendants improperly denied and/or underpaid the claim.

11. Mr, Capmany was assigned as an individual adjuster on the claim, conducted a
substandard investigation and inspection of the property, prepared a report that failed to include ail
of the damages were observed during the inspection, and undervalued the damages observed during

the inspection.
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 3 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalge County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

12, Mr, Capmany’s unreasonable investigation led to the underpayment of Plaintiff's
claim.

13. Moreover, Allstate and Mr. Capmany performed an outcome-oriented investigation
of Plaintiff's claim, which resulted in a biased, unfair and inequitabie evaluation of Plaintiff's losses
on the property.

Vi.
CAUSES OF ACTION

14. Each of the foregoing paragraphs is incorporated by reference in the following:
A. Breach of Contract (Allstate Only)

15. Allstate had a contract of insurance with Plaintiff. Allstate breached the terms of
that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged
thereby.

B. Prompt Payment of Claims Statute (Allstate Only)

16. The failure of Allstate to pay for the losses and/or to follow the statutory time
guidelines for accepting or denying coverage constitutes a violation of Article 542.051 et seq. of
the Texas Insurance Code.

17. Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest
and attorneys’ fees as set forth in Article 542.060 of the Texas Insurance Code.

Cc. Bad Faith (Allstate and Capmany)

18. Defendants are required to comply with Chapter 541 of the Texas Insurance Code.

19. Defendants violated § 541.051 of the Texas Insurance Code by:

(1) making statements misrepresenting the terms and/or benefits of the policy.

20. Defendants violated § 541.060 by:

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 4 of 23

Electronically Filed
4/3/2019 4:13 PM
Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

 

(1) misrepresenting to Plaintiff a material fact or policy provision relating to
coverage at issue;

(2) failing to attempt in good faith to effectuate a prompt, fair, and equitable
settlement of a claim with respect to which the insurer’s liability had
become reasonably clear;

(3) failing to promptly provide to Plaintiff a reasonable explanation of the basis
in the policy, in relation to the facts or applicable law, for the insurer's
denial of a claim or offer of a compromise settlement of a claim;

(4) failing within a reasonable time to affirm or deny coverage of a claim to
Plaintiff or submit a reservation of rights to Plaintiff; and

(5) refusing to pay the claim without conducting a reasonable investigation with
respect to the claim;

21. Defendants violated § 541.061 by:

(1) making an untrue statement of material fact;

(2) failing to state a material fact necessary to make other statements made not
misleading considering the circumstances under which the statements were
made;

(3) making a statement in a manner that would mislead a reasonably prudent
person to a false conclusion of a material fact;

(4) making a material misstatement of law; and

(5) failing to disclose a matter required by law to be disclosed.

22. Defendants’ violations of Chapter 541 of the Texas Insurance Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 5 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armande Cantu

23. Defendants knowingly committed the acts complained of. As such, Plaintiff is
entitled to exemplary and/or treble damages pursuant to Texas Insurance Code § 541.152(a)-(b).
D. Attorneys’ Fees

24, ‘Plaintiff engaged the undersigned attorney to prosecute this lawsuit against
Defendants and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

25. Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to TEX.
CIV. PRAC. & REM. CODE §§ 38.001-38.003 because she is represented by an attorney,
presented the claim to Defendants, and Defendants did not tender the just amount owed before the
expiration of the 30" day after the claim was presented.

26. Plaintiff further prays that she be awarded all reasonable attorneys’ fees incurred in
prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 542.060
of the Texas Insurance Code.

VIL.
CONDITIONS PRECEDENT

27. All conditions precedent to Plaintiff’s right to recover have been fully performed,
or have been waived by Defendants.

VIEL.
DISCOVERY REQUESTS

28. Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after
service of this request, the information or material described in Rule 194.2(a)-().

29. You ate also requested to respond to the attached interrogatories, requests for
production and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD_ Page 6 of 23

Electronically Filed
4/3/2019 1:13 PM
Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

 

PLAINTIFEF’S FIRST SET OF INFERROGATORIES,
REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

COMES NOW Plaintiff in the above-styled and numbered cause, and requests that
Defendant(s) (1) answer the following Interrogatories separately and fully in writing under oath
within 50 days of service; (2) answer the Requests for Production separately and fully in writing
within 50 days of service; (3) answer the Requests for Admissions separately and fully m writing
within 50 days of service; (4) serve your answers to these Interrogatories, Requests for Production,
and Requests for Admissions on Plaintiff by and through his/her attorneys of record, Daly & Black,
P.C., 2211 Norfolk St, Suite 800, Houston, Texas 77098; and (5) produce all documents responsive
to the Requests for Production as they are kept in the usual course of business or organized and
labeled to correspond to the categories in the requests within 50 days of service at the Daly &
Black, P.C, You are also advised that you are under a duty to seasonably amend your responses if
you obtain information on the basis of which:

a. You know the response made was incorrect or incomplete when made, or

b. You know the response, though correct and complete when made, is no longer true

and complete, and the circumstances are such that a failure to amend the answer in

substance is misleading.

INSTRUCTIONS

A. These Responses call for your personal and present knowledge, as well as the present
knowledge of your attorneys, investigators and other agents, and for information
available to you and to them.

B. Pursuant to the applicable rules of civil procedure, produce all documents responsive
to these Requests for Production as they are kept in the usual course of business or
organized and labeled to correspond to the categories in the requests within the time
period set forth above at Daly & Black, P.C.
Case 7:19-cv-00146 Document 1-5 Filed on 04/30/19 in TXSD Page 7 of 23

Electronically Filed
4/3/2019 4:13 PM
Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

Cc, If you claim that any document or information which is required to be identified or
produced by you in any response is privileged, produce a privilege log according to the
applicable rules of civil procedure.

1. Identify the document’s title and genera] subject matter;

2. State its date;

3. Identify all persons who participated in its preparation;

4, Identify the persons for whom it was prepared or to whom it was sent;

5. State the nature of the privilege claimed; and

6. State in detail each and every fact upon which you base your claim for privilege.
D. If you claim that any part or portion of a document contains privileged information,

redact only the part(s) or portion(s) of the document you claim to be privileged.

E, If you cannot answer a particular Interrogatory in full after exercising due diligence to
secure the information to do so, please state so and answer to the extent possible,
specifying and explaining your inability to answer the remainder and stating whatever
information or knowledge you have concerning the unanswered portion.

F. You are also advised that you are under a duty to seasonably amend your responses if
you obtain information on the basis of which:

1. You know the response made was incorrect or incomplete when made; or

2. You know the response, though correct and complete when made, is no longer true
and complete, and the circumstances

DEFINITIONS

A. “Defendant,” “You,” “Your(s),” refers to Allstate Texas Lloyds, its agents,
representatives, employees and any other entity or person acting on its behalf.

B. “Plaintiff” refers to the named Plaintiff in the above-captioned suit.

C, “The Property(ies)” refers to the property or properties located at the address covered
by the Policy.

D. “The Policy” refers to the policy issued to Plaintiff by the insurer and at issue in this
lawsuit.

E, “The Claim(s)” means the claim for insurance benefits submitted by Plaintiff and at

issue in this lawsuit, or in a prior claim, as the context may dictate.

F, “Date of Loss” refers to the date(s) of loss identified in Plaintiffs live
petition/complaint or other written or oral notice, or otherwise assigned to the claim by
the insurer.

 

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD_ Page 8 of 23

Electronically Filed

4/3/2079 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

G, “Handle” or “Handled” means investigating, adjusting, supervising, estimating,
managing, settling, approving, supplying information or otherwise performing a task
or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
or clerical tasks,

H. “Lawsuit” cefers to the above styled and captioned case.

“Communication” or “communications” shall mean and refer to the transmission or
exchange of information, either orally or in writing, and includes without limitation
any conversation, letter, handwritten notes, memorandum, inter or intraoffice
correspondence, electronic mail, text messages, or any other electronic transmission,
telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
video recording, digital recording, discussion, or face-to-face communication.

J. The term “Document” shal! mean all tangible things and data, however stored, as set
forth in the applicable rules of civil procedure, including, but not limited to all original
writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
copies, correspondence, notes, letters, memoranda of. telephone conversations,
telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
conference reports, files, agreements, contracts, evaluations, analyses, records,
photographs sketches, slides, tape recordings, microfiche, communications, printouts,
reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
loan documents, liens, books of accounting, books of operation, bank statements,
cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
listing agreements, real estate closing documents, studies, summaries, minutes, notes,
agendas, bulletins, schedules, diaries, calendars, jogs, announcements, instructions,
charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
matter, sound reproductions, however recorded, whether still on tape or transcribed to
writing, computer tapes, diskettes, disks, all other methods or means of storing data,
and any other documents. In al! cases where originals, prior drafts, identical copies, or
nonidentical copies are not available; “document” also means genuine, true and correct
photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
“Document” also refers to any other material, including without limitation, any tape,
computer program or electronic data storage facility in or on which any data or
information has been written or printed or has been temporarily or permanently
recorded by mechanical, photographic, magnetic, electronic or other means, and
including any materials in or on which data or information has been recorded in a
manner which renders in unintelligible without machine processing.

Kk. The term “referring” or “relating” shall mean showing, disclosing, averting to,
comprising, evidencing, constituting or reviewing.

L. The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neuter.

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 9 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidatge County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

M. The terms “identification,” “identify,” and “identity” when used in reference to:

1. Natural Persons: Means to state his or her full name, residential address, present or
last known business address and telephone number, and present or last known position
and business affiliation with you;

2. Corporate Entities: Means to state its full name and any other names under which it
does business, its form or organization, its state of incorporation, its present or last
known address, and the identity of the officers or other persons who own, operate, or
control the entity;

3. Documents: Means you must state the number of pages and nature of the document
(e.g. letter or memorandum), its title, its date, the name or names of its authors and
recipients, its present location and custodian, and if any such document was, but no
longer is, in your possession or control, state what disposition was made of it, the date
thereof, and the persons responsible for making the decision as to such disposition;

4. Communication: Requires you, if any part of the communication was written, to
identify the document or documents which refer to or evidence the communication and,
to the extent that the communication was non-written, to identify each person
participating in the communication and to state the date, manner, place, and substance
of the communication; and

5. Activity: Requires you to provide a description of each action, occurrence, transaction
or conduct, the date it occurred, the location at which it occurred, and the identity of all
persons involved.

N. The term "Claim File" means the claim files and “field file(s),” whether kept in paper
or electronic format, including but not limited to all documents, file jackets, file notes,
claims diary or journal entries, log notes, handwritten notes, records of oral
communications, communications, correspondence, photographs, diagrams, estimates,
reports, recommendations, invoices, memoranda and drafts of documents regarding the
Claim.

O. The term "Underwriting File" means the entire file, including all documents and
information used for underwriting purposes even if you did not rely on such documents
or information in order to make a decision regarding insuring Plaintiff's Property.

NOTICE OF AUTHENTICATION
You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all

documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD_ Page 10 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

INTERROGATORIES TO DEFENDANT ALLSTATE

INTERROGATORY NO. 1:
Identify all persons answering or supplying any information in answering these interrogatories.

ANSWER:

INTERROGATORY NO. 2:

Identify all persons who were involved in evaluating Plaintiffs claim and provide the following
information for each person you identify:

a. their name and job title(s) as of the Date of Loss;
b. their employer; and
c. description of their involvement with Plaintiff's Claim.

ANSWER:

INTERROGATORY NO, 3:

If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

a. the scope, cause and origin of the damages you contend are not covered losses under
the Policy; and
b. the term(s) or exclusion(s) of the Policy you relied upon in support of your decision

regarding the Claim.

ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

ANSWER:
INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,

and the dates you made those request(s).

ANSWER:

10

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 11 of 23

Electronically Filed
4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

INTERROGATORY NO. 6:
If you contend that Plaintiffs acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

ANSWER:

INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

ANSWER:

INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

ANSWER:
INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and

identify any resulting prejudice.

ANSWER:

INTERROGATORY NQO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

ANSWER:

11

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 12 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR PRODUCTION TO ALLSTATE

REQUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintiff's policy of insurance with you.

RESPONSE:

REQUEST FOR PRODUCTION NO, 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

RESPONSE:
REQUEST FOR PRODUCTION NO. 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or

adjuster’s report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:

12

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 13 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR PRODUCTION NO. 7

Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff's Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8

Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiff's Claim.

 

RESPONSE:

REQUEST FOR PRODUCTION NO. 9
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

 

RESPONSE:

REQUEST FOR PRODUCTION NO. 10

Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiffs Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. It

Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

RESPONSE:
REQUEST FOR PRODUCTION NO. 12
Produce your property claims training manual and materials in effect on the Date of Loss, for

persons handling, investigating and adjusting claims.

RESPONSE:

13
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 14 of 23

Electronically Filed
4/3/2019 1:13 PM
Hidalgo Gounty District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR PRODUCTION NO. 13

Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:

REQUEST FOR PRODUCTION NGO. 14

Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff's Claim
on your behalf that were in effect on the Date of Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 15

Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff's Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
claim, cither pre or post-lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 16
Produce the “Pay sheet,” “Payment Log,” or list of payments made on Plaintiff's Claim, including
all indemnity, claim expenses and payments made to third-parties.

RESPONSE:

REQUEST FOR PRODUCTION NO. 17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:
REQUEST FOR PRODUCTION NO. 18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any

engineers and/or engineering firms in connection with the Claim.

RESPONSE:

14

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 15 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR PRODUCTION NO. 19
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiff's Claim and/or any issue in Plaintiff's live petition

RESPONSE:

REQUEST FOR PRODUCTION NO. 20
Produce all documents you identified, referred to, or relied upon in answering Plaintiff's
interrogatories.

RESPONSE:

REQUEST FOR PRODUCTION NO. 21
Please produce the Claims Core Process Review in effect during the handling of the claim made
the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 22
Please produce all versions of the Claims Core Process Review in effect for the three years
preceding the handling of the claim made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NQ, 23

For any changes made in the last three years to your Claims Core Process Review, please
produce all documents, supporting information, research, studies and communications regarding
such changes.

RESPONSE:

REQUEST FOR PRODUCTION NO. 24

Any requests for information by the Texas Department of Insurance to Defendant and any
response to such request by Defendant to the Texas Department of Insurance regarding claims
arising out of the May 31, 2016 storm.

RESPONSE:

15

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD_ Page 16 of 23

Etectronically Filed

4/3/2049 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR PRODUCTION NO. 25

All documents sent to, or received by Defendant from the Texas Department of Insurance, the
Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
windstorm claims within the last three (3) years. This request includes all bulletins received by
Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO. 26

All advertisements, marketing or promotional items that addressed the handling of hail and/or
windstorm claims, published, used and/or distributed by Defendant in Hidalgo County within the
last three (3) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27
Your written procedures or policies that pertain to the handling of windstorm and/or hail claims
in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO, 28

For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and communications regarding such changes.

RESPONSE:

REQUEST FOR PRODUCTION NO. 29
Any document setting forth Defendant’s criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 30

Any document setting forth Defendant’s criteria and methodology used in determining whether
to replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail
and/or windstorm claim.

RESPONSE:

16
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD_ Page 17 of 23

Electronicaily Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

 

REQUEST FOR PRODUCTION NO, 31

Any document setting forth Defendant's criteria and methodology used in determining the
applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
claims in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 32
All service agreements in effect at the time of Plaintiffs claim between Defendant and any
person(s) or entity(ies} who handled the claim made the basis of the lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 33
Any document setting forth how Defendant compensated the adjuster and other individuals who
handled Plaintiffs’ claim made the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO, 34

Any document related to performance-based pay or incentive-based pay programs that
Defendant offers to adjusters, claim representatives, supervisors and managers involved in the
handling of hail/and or windstorm claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 35

Any document related to standards by which Defendant evaluates the performance of adjusters,
claim representatives, supervisors and managers involved in the handling of hail/and or
windstorm claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 36

All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation.

RESPONSE:

17
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD_ Page 18 of 23

Electronically Filed

4/3/2019 4:43 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR PRODUCTION NO. 37

Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 38

Any document referencing “customer-payment goals” sent by Defendant to claims office
managers regarding hail and/or windstorm claims in Texas during the time period of January 1,
2016 through the present.

RESPONSE:

REQUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant’s criteria and methodology used to determine when it
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 40

Any document setting forth Defendant’s criteria and methodology used to determine what items
contained within an appraisal estimate and/or appraisal awatd should be covered and paid for by
Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO, 41

Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION N@O. 42

Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters

responsible for handling claims related to this loss, and this storm event.

RESPONSE:

18

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 19 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR PRODUCTION NO. 43
Produce all communications between any Allstate representative and any adjuster handling a
claim pertaining to this storm event, related to the company’s loss ratio.

RESPONSE:

REQUEST FOR PRODUCTION NO. 44
Piease produce all documents related to Allstate’s Claims Core Process Review, including any
such training material provided to adjusters.

RESPONSE:

REQUEST FOR PRODUCTION NO. 45
Please produce all Performance Development Summaries and any other related personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:

REQUEST FOR PRODUCTION NO. 46
Please produce all documents related to how adjusters and other related claims handlers are
promoted within Allstate.

RESPONSE:

REQUEST FOR PRODUCTION NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, observation or description of
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO, 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:

19

 

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 20 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR ADMISSIONS TO ALLSTATE

REQUEST FOR ADMISSION NO. 1:
Admit that on Date of Loss the Property sustained damages caused by a windstorm.

RESPONSE:

REQUEST FOR ADMISSION NO. 2:

Admit that on Date of Loss the Property sustained damages caused by a hailstorm
RESPONSE:

REQUEST FOR ADMISSION NO. 3:

Admit that as of the Date of Loss the Policy was in full force and effect.
RESPONSE:

REQUEST FOR ADMISSION NO. 4:

Admit that as of the Date of Loss ail premiums were fully satisfied under the Policy.
RESPONSE:

REQUEST FOR ADMISSION NO. 5:

Admit that the Policy is a replacement cost value policy,
RESPONSE:

REQUEST FOR ADMISSION NO. 6:

Admit that the Policy is an actual cash value policy.
RESPONSE:

REQUEST FOR ADMISSION NO. 7:

Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you

for damage to the Property.

RESPONSE:

20

 

 

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 21 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armando Cantu

REQUEST FOR ADMISSION NO, 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

RESPONSE:

REQUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

RESPONSE:

REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim,

RESPONSE:

REQUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

RESPONSE:

REQUEST FOR ADMISSION NO. 12;
Admit that Defendant’s decision to deny or partially deny Plaintiff's Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

RESPONSE:

REQUEST FOR ADMISSION NO. 13:
Admit that Defendant’s decision to deny or partially deny Plaintiff's Claim was made in whole
or in part on the timeliness of the Claim’s submission.

RESPONSE:
REQUEST FOR ADMISSION NO, 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the

Claim at issue.

RESPONSE:

21

 
Case 7:19-cv-00146 Document1-5 Filed on 04/30/19 in TXSD Page 22 of 23

Electronically Filed

4/3/2019 1:13 PM

Hidalgo County District Clerks
C-1517-19-D Reviewed By: Armanda Cantu

REQUEST FOR ADMISSION NO, 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.
RESPONSE:
REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.
RESPONSE:
REQUEST FOR ADMISSION NO, 17:

Admit that you reinsured the risk under Plaintiff’s Policy.

RESPONSE:

rx,
PRAYER

WHEREFORE, PREMISES CONSIDERED, Julia Gutierrez Miranda prays that, upon
final hearing of the case, she recover ail damages from and against Defendants that may reasonably
be established by a preponderance of the evidence, and that Ms. Miranda be awarded attorneys’
fees through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and
such other and further relief, general or special, at law or in equity, to which Ms. Miranda may

show herself to be justly entitled.

22

 

 
Case 7:19-cv-00146 Documenti1-5 Filed on 04/30/19 in TXSD

Page 23 of 23
Electronically Filed
4/3/2019 1:13 PM
Hidalgo County District Clerks
Reviewed By: Armando Cantu

 

C-1517-19-D
Respectfully submitted,
DALY & BLACK, P.C.
By:___/s/ David Bergen
David Bergen
TBA No. 24097371
dbergen@dalyblack.com

Richard D. Daly
TBA No. 00796429
rdaly@dalyblack.com
ecfs@dalyblack.com

2211 Norfolk St., Suite 800

Houston, Texas 77098

713.655.1405—Telephone

713.655,.1587—Fax

ATTORNEYS FOR PLAINTIFF
JULIA GUTIERREZ MIRANDA

CERTIFICATE OF SERVICE

I hereby certify that [ sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when

it was served with the citation.

23

/s/i David Bergen
David Bergen
